Name: Commission Regulation (EC) No 594/2002 of 5 April 2002 determining the extent to which applications lodged in April 2002 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0594Commission Regulation (EC) No 594/2002 of 5 April 2002 determining the extent to which applications lodged in April 2002 for import rights in respect of frozen beef intended for processing may be accepted Official Journal L 091 , 06/04/2002 P. 0004 - 0004Commission Regulation (EC) No 594/2002of 5 April 2002determining the extent to which applications lodged in April 2002 for import rights in respect of frozen beef intended for processing may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1065/2001 of 31 May 2001 opening and administering an import tariff quota for frozen beef intended for processing (1 July 2001 to 30 June 2002)(1), and in particular Article 3(4) thereof,Whereas:(1) Article 6(1) of Regulation (EC) No 1065/2001 provides, where applicable, for a further allocation of quantities not covered by licence applications submitted by 22 February 2002.(2) Article 1 of Commission Regulation (EC) No 415/2002 of 5 March 2002 providing for reallocation of import rights under Regulation (EC) No 1065/2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing(2), establishes the quantities of frozen beef for processing which may be imported under special conditions until 30 June 2002.(3) The quantities applied for are such that applications may be granted in full,HAS ADOPTED THIS REGULATION:Article 1Every application for import rights lodged in accordance with Article 6 of Regulation (EC) No 1065/2001 shall be granted in full.Article 2This Regulation shall enter into force on 6 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 37.(2) OJ L 63, 6.3.2002, p. 18.